Citation Nr: 0007747	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  99-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


REMAND

After the RO forwarded the veteran's case to the Board, a 
statement dated March 17, 2000, was received at the Board in 
which the veteran requested a local hearing in San Antonio.  
The representative, in a "FAX COVER", indicated that the 
veteran wanted a hearing at the local office before a Member 
of the Board.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

As a result, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


